DETAILED ACTION

This action is in response to the claimed listing filed on 10/08/2021. 
Examiner’s Statement of Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a system (Claims 21-26), a method (Claims 27-33), and computer-readable storage media (Claims 34-40), featured for processing requests to the service according to the versions of the configurations, and the claimed invention recites, in part, to include at least features, 
“determine that the second version of the first configuration is rejected based at least in part on a performance of the one or more services; and
based at least in part on rejection of the second version of the first configuration, process a first portion of a third set of requests to the one or more services at the host according to the first version of the first configuration and according to the first version of the second configuration, and process a second portion of the third set of requests to the one or more services at the host according to the first version of the first configuration and according to a second version of the second configuration.”

as recited in independent claim 21 and in the similar manner in independent claims 27 and 34. 
The claimed invention is the continuation of the filing a US application that is patented. The Electronic terminal disclaimer has filed and approved.
Search results provide close arts of record; accordingly, the features addressed above are not found in the prior arts of record. 

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 



TTV
November 5, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191